Title: To Benjamin Franklin from ——— Bonnes Coder, 7 September 1780
From: Coder, Madame —— Bonnes
To: Franklin, Benjamin


Monsieurà Pezenas le 7e. Septembre 1780
Jé viens de perdre mon fils, je vous demande pour moy, et ma pauvre famille la continuation des bontés que vous aviés pour luy, car nous n’avons j’amais démérité les bontés du Roy, et de la patrie, ny celles de tous les honnetes Gens.
Jé suis avec respéct Monsieur Votre trés humble et tres obeïssante Servante
BONNES CODER
 
Notation: Coder. Pezenas le 7. Sept. 1780.
